Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted 01/27/2020 have been received and are accepted by the examiner. 
Claim Status
Claims 1, 3-4, and 6 have been amended. Claims 1-6 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
[AltContent: arrow][AltContent: textbox (First Direction (y))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Direction (x))][AltContent: textbox (Battery Modules)]
    PNG
    media_image1.png
    372
    259
    media_image1.png
    Greyscale
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwahana et al. (JP 2017050164) in view of by Lee et al. (KR 101799537B1).

With respect to claim 1, Iwahana discloses in Fig. 1 (above) a battery pack (10) comprising:
a pack case (14);
a plurality of battery modules (labeled) disposed on an inner surface of the pack case (14) and in line with a first direction (labeled), each of the plurality of battery modules (labeled) including a plurality of battery cells (11) disposed side by side in a second direction (labeled), the second direction being orthogonal to the first direction (Fig. 1); and

	the side frame (13, same structure as separator 12 [0053]-[0054]) includes two side walls (41 and 42) and a joint (43), the joint (43) connecting one end of one of the two side-walls (41 and 42) and one end of another one of the two side-calls (41 and 42) to have a U-shaped cross section, the joint (43) facing the inner surface of the pack case (14) when the side-frame (13) is disposed between the two adjacent battery modules (labeled) (Fig. 4). 
	Iwahana does not disclose a distance between the two side-walls increases from the joint toward the distal ends of the two side walls so that when the side-frame is disposed between the two adjacent battery modules, the two side-walls elastically press the adjacent battery modules in order for the adjacent battery modules to be spaced apart from each other. 
	Lee discloses a pack case (1 – rack frame) for holding a plurality of battery modules (8) ([0028]) and teaches the use of a side frame (160 – side rail) where the side frame (160) has a distance between the two side-walls (labeled) increases from the joint (labeled) toward the distal ends of the two side walls (labeled) so that when the side-frame is disposed between the two adjacent battery modules (not shown), the two side-walls (labeled) elastically press the adjacent battery modules in order for the adjacent battery modules to be spaced apart from each other (Fig. 6 – below). Lee further teaches that this structure allows for the absorption of vibrations from movement between the modules ([0048])
	It would have been obvious for one having ordinary skill in the art at the time the application was filed to modify the shape of the side frame disclosed by Iwahana to the shape taught by Lee in order to protect the battery modules from deformation cause by vibrations from movement. 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Side walls)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Joint)][AltContent: textbox (Side walls)]
    PNG
    media_image2.png
    295
    409
    media_image2.png
    Greyscale

With respect to claim 2, Iwahana discloses that each of the two side walls (41 and 42) and the join (43) has a planar shape (Fig. 4).

With respect to claim 3, modified Iwahana discloses the side-frame has a joint, as set forth in the rejection of claim 1. Iwahana does not disclose that the joint has a through-hole, and the side-frame is fixed to an inner surface of the pack case by a fastening member than passes through the through hole.
Lee discloses the use of a side frame (160) with a joint (labeled) (Fig. 6), and teaches that the side frame has engaging portion (162), on which a through hole and a bolt can be placed ([0042]). Lee further discloses that the bolt helps make the coupling between the side frame (160) and the pack case (1) strong ([0042]). Although the bolt and through hole located on the side frame are in a position slightly different than in the instant application, applicant is reminded that the rearrangement of parts, specifically the particular placement of a through hole and fastening member on a side-frame in a battery rack is an obvious matter of design choice, as the 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include a through hole and fastening means as taught by Lee to the joint of the side-frame disclosed by modified Iwahana in order to ensure the side frame was securely coupled to the rest of the frame rack. 


With respect to claim 5, Iwahana discloses that at least one end of the side frame (13) in a longitudinal direction is abutted against a wall surface of the pack case (55 lower case) ([0081]). 


With respect to claim 6, modified Iwahana discloses a battery pack, the battery pack including a pack case, 
a plurality of battery modules disposed on an inner surface of the pack case in a first direction inside the pack case, each of the plurality of battery modules including a plurality of battery cells disposed side by side in a second direction, the second direction being orthogonal to the first direction, and 
a side-frame disposed between the two adjacent battery modules of the plurality of battery modules disposed adjacent to each other in the first direction inside the pack case, wherein 
the side frame includes two side walls and a joint , the joint connecting one end of one of the two side-walls and one end of another one of the two side-calls to have a U-shaped cross section, the 
Iwahana further discloses that when external forces act upon the side frame (12/13), deformation can occur in the y-direction ([0064]). However, Iwahana does not disclose that the side walls (41 and 42) of the side-frame (12/13) would be elastically deformed so the distance between them is decreased.
Lee discloses the use of a side frame (160 – side rail) with two side-walls (labeled) (Fig. 6), and teaches that when a force is acted upon the joint (labeled), or any area of the battery (an earth quake is the “pushing force” described in Lee), that the sides-walls (labeled) become elastically deformed towards each other, decreasing distance between them (Fig. 6) ([0043]). Lee further teaches that this method allows for the absorption of vibrations from movement between the modules ([0048]).
	It would have been obvious for one having ordinary skill in the art at the time the application was filed to apply the method of apply external force to the joint taught by Lee to the side frame disclosed by modified Iwahana in order  protect adjacent battery modules from vibrations once assembled. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter as stated in the prior office action of 07/27/2021:  

With respect to claim 4, modified Iwahana discloses a side frame with two side walls connected by a joint that move away from each other when removed from the battery frame.
Modified Iwahana is silent regards to the addition of a side-binding bar that includes an insertion section and two flanges, the insertion section having two opening-side walls parallel to each other and an opening-side joint that joins one end of each of the two opening-side walls together, the flanges extending outwardly in a width direction from another end of each of the two opening-side wall, the side-binding bar having a long-length shape, wherein, the side-binding bar is fixed to the side-frame in a state where the insertion section is disposed between another end of each of the two side-walls of the side-frame, and the two flanges are pressed against one ends of the battery cells disposed adjacent to each other. 
Additionally, JP 5960289 provided by applicant in IDS dated 03/11/2020 (here throughout referred to as Tsunehiro), teaches of a battery rack with bracket (16), and further that bracket 16 has an insertions section (16b – step portion) which has concave and convex parts that interact with another bracket (16) of another cell to fit together (Fig,. 9). However, Tsunehiro is silent with respects to  two opening-side walls parallel to each other and an opening-side joint that joins one end of each of the two opening-side walls together, the flanges extending 
The subject matter of claim 4 is neither contained in the above references, nor an obvious variation or combination of the combined references. Therefore the subject matter of claim 4 in the instant application is deemed allowable. 

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the structural teaching of Iwahana’s guide rail cannot be applied to the separator of Lee as they are different parts is moot, as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, the function of both the guide rail taught by Iwahana and the separator disclosed by Lee are to elastically deform under a force in order to protect and stabilize battery modules housed within a structure. Therefore, one having ordinary skill in the art could apply the principal teachings of one structure to the other in order to obtain the same function. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727